Citation Nr: 1730945	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for residuals of heart surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to January 1988

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas, which denied the above claims.  

The issues listed above were remanded previously by the Board in August 2013 in additional to issues of service connection for low back and left knee disabilities.  Subsequently, service connection was established for low back and left knee disabilities.  These two issues are no longer in appellate status.


FINDINGS OF FACT

1.  High blood pressure was not manifest during active service or within one year of separation from service, and is not otherwise related to service.

2.  High blood pressure is not caused/aggravated by service-connected low back disability or left knee disability.

3. The Veteran was diagnosed with pericarditis in 1999 and subsequently had a pericardiectomy; a heart disability did not begin in service nor is a current heart disability attributable to service. 

4. The Veteran does not have a current diagnosis of pericarditis or any cardiac condition identified as a residual of the pericarditis diagnosis

5.  The pericarditis is not caused/aggravated by service connected low back or left knee disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for high blood pressure have not been met 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for pericarditis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a December 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent March 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that his high blood pressure is the result of service.  Previously, the Board found that the issue of whether high blood pressure was caused or aggravated by his service connected low back or left knee disability was raised.  The Veteran also asserts he has a heart disability attributable to service; the issue of secondary service connection was also raised as to this issue.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include hypotension, that develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2016).

Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service or aggravated by a service-connected disability, will also be service-connected.  38 C.F.R. § 3.310 (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

High Blood Pressure 

The Veteran contends that he had elevated blood pressures in service, but did not start taking medications until around 1990.  In an August 2016 examination the examiner opined that the Veteran's high blood pressure is not service related, nor was it caused/aggravated by a low back or left knee disability.  The rationale provided was that the service treatment records are negative for diagnosis or treatment of high blood pressure while on active duty.  The examiner noted that there were isolated elevations in blood pressures that were documented in service with normal readings also throughout the same period.  Two or more elevated blood pressure measurements within the same day for at least three different days were never confirmed or documented as per VA rating criteria for HTN. The earliest references to a diagnosis of high blood pressure date back to 1999 private treatment notes. 

In regards to whether or not the Veteran's high blood pressure was caused by or aggravated by his service connect back and left knee disorders, the August 2016 VA examiner opined that medical literature does not support this as a possible etiology.  Furthermore, the examiner noted that during the exam, the Veteran denied having any knowledge of the claim being entered as caused by or aggravated by his low back or left knee disability.

In a April 2014 medical note, Dr. A.L.S., M.D. noted that the Veteran's has benign hypertension which was diagnosed before the Veteran became a patient n approximately 1995.  The examiner did not discuss whether or not the claimed disability may be service related or any possible etiologies.  

The Veteran has not submitted any contrary competent evidence that relates his high blood pressure to his service.  To the extent that the Veteran himself suggests that his high blood pressure is caused/aggravated by other service connected disabilities, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of high blood pressure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)

The Board finds that the preponderance of the evidence is against a finding that any current high blood pressure condition is related to service or any event of service, manifested within one year following separation from service, or is the result of chemical exposure during service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for high blood pressure and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Pericarditis

The Veteran was diagnosed with pericarditis in 1999.  The Veteran received a pericardiectomy in July 1999.  In a December 2014 VA exam, the Veteran reported that pericarditis presented with left knee pain.

In an August 2016 VA examination, the examiner noted that the Veteran denied any claimed association between his heart and back/knee conditions.  The examiner opined that the Veteran's pericarditis was not related to his active service.  The rationale provided was that the service treatment records are negative for evaluation, diagnosis, or treatment of a heart condition during active duty.   Private treatment records document diagnosis and surgical treatment for constrictive pericarditis in 1999, the etiology of which was unknown (idiopathic).  The examiner further noted that no historical or medical evidence of back/knee conditions causing or aggravating constrictive pericarditis can be shown in this case.  It is therefore less likely than not that this Veteran's osteoarthritis to the spine and knee (claimed as back and knee disorders) caused or aggravated his constrictive pericarditis in the 1990s.  The examiner also noted that the current examination was negative for findings suggestive of chronic cardiac impairment.

The Veteran has not submitted any contrary competent evidence that relates his pericarditis to his service.  To the extent that the Veteran himself suggests that his high blood pressure is caused/aggravated by other service connected disabilities, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of high blood pressure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)

The Board finds that the preponderance of the evidence is against a finding that any current pericarditis condition is related to service or any event of service or manifested within one year of service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for pericarditis and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for high blood pressure is denied.

Entitlement to service connection for pericarditis is denied



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


